"Words purporting to give a joint authority to three or more public officers shall give such authority to a majority of them unless otherwise expressly declared." P. S, c. 2, s. 15. "A majority of the selectmen shall be competent to act in all cases." P. S, c. 43, s. 5. The members of the finance commission are public officers; their duties in part are those devolving upon selectmen in towns. Attorney-General v. Bond, ante, 269. They are clearly within the statute and the act of a majority is the act of the board, whether the other member is disqualified or not, or is, or not, notified. Cases cited by Jeremiah Smith, J., Northern Railroad v. Railroad,50 N.H. 166, 198, 200. Whether the holding that county commissioners when laying out highways are not within the statute because of special provisions for filling vacancies in such boards is sound, or not, is immaterial. There is no provision for filling a vacancy in this commission in case one of the members became disqualified or otherwise unable to act, and the conclusion must be that the legislature intended that when one of the appointees for any reason could not or did not set, the remaining members should possess all the authority of the board.
Exception overruled.
SNOW, J., was absent: the others concurred. *Page 275